Citation Nr: 1449462	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as due to exposure to herbicides or to service-connected diabetes mellitus.

2.  Entitlement to service connection for gout, to include as due to a kidney disorder.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to March 1972, including in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied, in pertinent part, the Veteran's claims for service connection for gout and for a kidney disability.   A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript has been added to the record.

In February 2014, the Board remanded this matter to the RO via the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its February 2014 remand, the Board requested that a VA examiner provide an addendum medical opinion concerning the etiology of the Veteran's kidney disorder.  This opinion was provided in April 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that kidney disease did not manifest during the Veteran's active service.  

2.  The record evidence indicates that the Veteran's current kidney disease did not have its onset during active service, is not related to service, to include his presumed in-service herbicide exposure, and is not caused or aggravated by his service-connected diabetes mellitus, to include medications taken to treat it.

3.  The record evidence shows that gout did not manifest during the Veteran's active service.  

4.  The record evidence indicates that the Veteran's current gout did not have its onset during active service and is not related to service.


CONCLUSIONS OF LAW

1.  Kidney disease was not incurred in or aggravated by active service, to include as due to in-service exposure to herbicides or as secondary to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  Gout was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

In a letter issued in January 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disorders to his active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also informed the Veteran of the requirements for establishing service connection based on in-service herbicide exposure.

As will be explained below in greater detail, the evidence does not support granting service connection for kidney disease and for gout.  Thus, any failure to develop these claims under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-connection claim was provided in January 2009, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473. 

With respect to the timing of these notice letters, the Board points out that the United States Court of Appeals for Veteran Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, notice as to what was required to substantiate the service connection claims was issued in January 2009 prior to the April 2009 rating decision currently on appeal; thus, this notice was timely.  

The Board also finds that all necessary assistance has been provided to the Veteran. The evidence of record indicates that the RO obtained the Veteran's post-service treatment records and service treatment records (STRs).  VA also obtained the Veteran's Social Security Administration (SSA) records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

VA also provided the Veteran with a VA medical examination and obtained an advisory medical opinion as to the nature and etiology of his kidney disorder on a secondary service connection theory of entitlement.  The Board finds no reason for concluding that the April 2009 VA examination and April 2014 VA medical opinion are inadequate.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that medical examinations may be conducted by licensed healthcare professionals competent to provide diagnoses, statements, or opinions).  Therefore, the Board finds that the medical examination and medical opinions provided in this case were thorough and produced findings regarding the nature and etiology of the Veteran's claimed kidney disease.  As such, there is no duty to provide an additional examination or medical opinion for the Veteran's kidney claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Regarding the gout claim generally and regarding the kidney claim on a direct service connection basis, the Board notes that a VA examination and medical opinion on these issues have not been obtained.  The Board finds that the evidence, which reveals that the Veteran did not have gout or kidney disease during service and does not reflect competent evidence showing a nexus between service and the disorders at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims, however.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant these claims, and in fact provide evidence against these claims, the Board finds no basis for ordering that a VA examination or medical opinion be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in these instances.

Furthermore, the Veteran was afforded a Board hearing in March 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the AVLJ specifically noted the issues as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Mississippi Veterans Affairs Commission.  The AVLJ noted the elements of the claims that were lacking to substantiate the claims for benefits.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the AVLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties and any error in notice provided during the Veteran's hearing constitutes harmless error.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any alleged failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Board notes in this regard that the Veteran is represented.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran also has submitted argument and evidence in support of the appeal.  Given the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.  The Board will proceed to adjudicate the claims.

Laws and Regulations

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing disability beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2014).  To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Service connection also may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (such as gout), nephritis, and calculi of the kidney (such as kidney stones), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law also establishes a presumption of service connection for diseases associated with exposure to certain herbicide agents and a presumption of exposure for Veterans who served in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  If a Veteran was exposed to an herbicide agent during his or her active military service, certain diseases shall be service-connected, if the disorder became compensably disabling at any time after the active military service.  See 38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e). 

Specifically, if a Veteran served on active duty in Vietnam during the Vietnam era (beginning on February 28, 1961, in the case of a Veteran who served in Vietnam during that period, or beginning on August 5, 1964, and ending on May 7, 1975, in all other cases), the Veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that military service.  The last date on which a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in Vietnam during the period beginning on February 28, 1961, and ending May 7, 1975.  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas, 525 F.3d 1168.  

Service connection also may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires:  (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and, (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In making its determination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  This provision is effective October 10, 2006, and is applicable to the Veteran's claims.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will provide a summary of the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Kidney Disorder

The Veteran seeks service connection for a kidney disorder.  He contends that his current kidney disorder was incurred in service, to his include as due to his presumed in-service herbicide exposure.  He also asserts that his current kidney disorder to due to or aggravated by his service-connected Type II diabetes mellitus, to include the medications taken for this service-connected disability.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  The Veteran was diagnosed with chronic kidney disease at the April 2009 VA examination.  In an April 2009 VA treatment record, the Veteran was also diagnosed with kidney failure.  Since filing his service connection claim, the record does not document any other current diagnoses.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Regarding in-service incurrence, the Board finds that there is no evidence in the STRs that the Veteran was diagnosed as having or being treated for kidney disease or kidney failure, or related symptomatology during his active service.  His February 1972 military separation examination did not document any kidney problems.  

Instead, the Veteran asserts that his current kidney disorder is caused by his in-service herbicide exposure.  The Veteran's DD-214 Form documents that he served with the U.S. Army in Vietnam during his active military service.  Given the finding that the Veteran had qualifying active military service in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicide agents during his active military service.  There is no affirmative evidence to the contrary.  Chronic kidney disease is not one of the diseases presumed to have been incurred from herbicide exposure, however.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  VA has determined there is no positive association between exposure to herbicides and any other disorder for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  See also Notice, 75 Fed. Reg. 32,540-32,548 (2010).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during the active military service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In this regard, following his active service discharge in 1972, the Veteran reported at his April 2009 VA examination that he passed a kidney stone post-service in 1975 with no further difficulties.  He also reported a 18-year history of chronic kidney disease.  The earliest treatment records in the claims file are dated from June 2005.  As stated above, the Board does not have notice of any additional relevant evidence dated prior to 2005 that is available but has not been obtained.  The June 2005 private treatment records show an examination and lab testing of the Veteran and a diagnosis of "r/o (rule out) renal insufficiency."  The first pertinent treatment record showing a diagnosis and treatment for kidney disease was in April 2007, when the Veteran was treated by his private nephrologist.  This lengthy period without treatment for the kidney disorder weighs heavily against the claim.  See Maxson v. West, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).

Additionally, there is no positive medical nexus evidence in the claims file that provides a nexus between the Veteran's current diagnosis and his active military service, to include his presumed in-service herbicide exposure.  As previously stated, a VA medical opinion on the issue of in-service herbicide exposure is not necessary.  The treatment records do not provide any supporting evidence.  For all of these reasons, the Board finds that service connection for a kidney disorder on a direct basis, to include as due to the presumed in-service herbicide exposure, is not warranted.

The Veteran also is not entitled to service connection for a kidney disorder based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as required under the relevant laws and regulations.  The Veteran's current diagnoses of chronic kidney disease and kidney failure are not considered chronic diseases under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331 (theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board acknowledges that Veteran is competent to testify as to the symptoms that he experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because chronic kidney disease and kidney failure were not noted during his active service, however, the Board finds that service connection for a kidney disorder is not warranted on the basis that it became manifest during his active service and persisted since service.  To the extent that the Veteran seeks to establish by his lay statements that his kidney disorder began during his active duty and has persisted since his active duty separation, the Board finds his lay statements to not be credible.  He has not identified or submitted any competent evidence, to include a medical nexus, which corroborates his lay statements concerning the presence of his kidney disorder during or immediately after his active military service.  

The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his lay statements and hearing testimony incredible; however, the absence of such evidence is for consideration in assessing the Veteran's credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the separation physical examination report reflects that the Veteran was examined and chronic kidney disease and kidney failure were not noted at this examination.  The post-service medical evidence does not reflect complaints or treatment related to the kidney until over thirty years after his active duty discharge.  See Maxson, 230 F.3d at 1333 (finding that a lengthy period of absence of medical complaints for a disorder can be considered as a factor in resolving the claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where a Veteran failed to account for a lengthy time period between the active military service and initial symptoms of the disorder).  There also is no competent evidence which relates the Veteran's current kidney disorder to active service, to include his presumed in-service herbicide exposure.  

While the Veteran is competent to provide lay evidence as to observation, he is not competent to establish by his own statements (absent his allegations of continuity of symptomatology, which the Board had found not credible) that his current kidney disorder is related to active service.  Questions regarding the etiology of a claimed disorder are medical in nature and require medical expertise.  These questions are not capable of resolution through lay observation alone.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007); Barr, 21 Vet. App. at 308-9.  The Board has weighed the Veteran's statements as to continuity of symptomatology.  The Board finds his current recollections and statements made in connection with his claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at his active duty separation and the absence of complaints or treatment for over thirty years after his active duty separation.  For all of these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms for a kidney disorder since his service separation. 

The Board now will address secondary service connection for a kidney disorder.  The Veteran asserts that his current kidney disorder was aggravated by his service-connected diabetes mellitus, to include as due to medications taken to treat it.  The first element of secondary service connection requires evidence of a current disorder.  A current diagnosis has been established, so this element has been satisfied.  The second element of secondary service connection requires evidence of a service-connected disability.  Here, service connection currently is in effect only for diabetes mellitus.  Thus, the Veteran has satisfied the second element of secondary service connection.  The third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative as to the contended causal relationship between a kidney disorder and service-connected diabetes mellitus.  

In April 2007, the Veteran was evaluated by his private physician, a nephrologist.  Following an examination, the Veteran was diagnosed with chronic kidney disease related to hypertension and chronic use of nonsteroidal anti-inflammatory medications.

In April 2009, the Veteran was afforded a VA examination.  At the examination, the Veteran reported an 18 year history of chronic kidney disease, which was first noted when the Veteran was found to have hypertension.  The VA examiner diagnosed the Veteran with chronic kidney disease, at least as likely as not, secondary to hypertensive nephrosclerosis.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it is as likely as not that the Veteran's chronic kidney disease relates to his hypertension.  The examiner reasoned that the Veteran has been observed to have chronic kidney disease for many years, well before his diagnosis of diabetes mellitus.

In April 2014, a VA addendum medical opinion was obtained from the VA examiner who provided the April 2009 opinion.  Following another review of the Veteran's claims file, the VA examiner concluded that the Veteran's current kidney disease is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected Type II diabetes mellitus, to include the medications taken for the service-connected disability.  The examiner reasoned that the Veteran's most recent renal function tests show a blood urea nitrogen (BUN) test of 25 mg/dl with a creatinine of 2 mg/dl.  In 2005, the creatinine was 2 mg/dl.  In 2007, the Veteran was diagnosed with diabetes, type II.  He initially was treated with metformin by his private physician.  He experienced no adverse side effects related to such, but the private nephrologist suggested discontinuing the medication due to the potential for development of lactic acidosis with this medication.  The VA examiner stated that lactic acidosis can develop in individuals with impaired renal function who also take metformin.  Metformin is not associated with declining renal function per se.  Since the onset of his diabetes, the Veteran's creatinine has fluctuated between 1.9 mg/dl and 2.5 mg/dl.  Per a renal evaluation by a nephrologist in 2007, the most likely cause of the Veteran's chronic kidney disease is hypertension.  He has been hypertensive for many years and at times poorly controlled.  The Veteran was also on non-steroidal anti-inflammatory (NSAID) type medication for his joints at one point.  The examiner stated that NSAIDs have been associated with worsening renal function, but these medications were not prescribed for the Veteran's Type II diabetes mellitus.  Also, he was on Lisinopril for a period of time for hypertension and these type drugs (ACE inhibitors) can be associated with worsening renal function.  Diabetes per se can cause nephropathy, but since the onset of his diabetes, there has been no significant worsening of his renal function from baseline.  Therefore, the examiner opined that the most likely cause of the Veteran's renal dysfunction is the long-standing hypertension with hypertensive nephrosclerosis.  The examiner stated that Metformin should not cause worsening of renal function, but instead can result in lactic acidosis.  However, the examiner pointed out that there is no evidence the Veteran ever had lactic acidosis.  Therefore, the examiner concluded by finding that it is less likely than not the Veteran's service-connected Type II diabetes mellitus or the treatment thereof have resulted in renal dysfunction or worsening of renal function for the Veteran.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a kidney disorder as secondary to service-connected diabetes mellitus, to include the medications prescribed to treat it.  Here, the VA examiner, in his April 2009 and April 2014 medical opinions, provided a detailed explanation as to why the Veteran's current kidney disorder is not consistent with his active military service.  This examiner also provided detailed opinions why there was no support for finding an etiological relationship between the Veteran's kidney disorder and his service-connected diabetes mellitus.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board has considered the Veteran's lay statements regarding the contended causal relationship between his kidney disorder and his service-connected diabetes mellitus.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's chronic kidney disease is related to or aggravated by his service-connected Type II diabetes mellitus) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (finding laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship between the Veteran's kidney disorder and service-connected diabetes mellitus is negative.  No competent medical opinions linking his kidney disorder to his service-connected diabetes mellitus have been presented.  The VA examiner considered the Veteran's lay assertions in forming the medical opinions, but ultimately found that the Veteran's current kidney disorder was not related to or aggravated by his service-connected Type II diabetes mellitus, to include the medications taken for the Type II diabetes mellitus.  See Stefl, 21 Vet. App. at 124.  Thus, the medical evidence of record is against the Veteran's secondary service connection claim for kidney disorder.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gout

The Veteran seeks service connection for gout.  He contends that his gout began in service and/or is related to his non-service-connected kidney disorder.  At his March 2011 Board hearing, the Veteran testified that he had been diagnosed as having gout in 2010 and his gout was secondary to his kidney disability. 

Initially, regarding a current diagnosis, a November 13, 2008, private medical report reveals that the Veteran's migratory arthralgias and left forefoot pain seemed to be mostly related to a high uric acid level.  After review of the laboratory findings, the physician recommended that the laboratory work be forwarded to another physician for consideration of anti-gout therapy.  The record evidence suggests that the Veteran has a current disability of gout.  Thus, in resolving all reasonable doubt in the Veteran's favor and as the Veteran has not been afforded a VA examination for this claim, the Board finds that it is reasonable to conclude that the Veteran has a current diagnosis of gout.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Regarding an in-service incurrence of gout, the Board finds that there is no evidence in the STRs that the Veteran was diagnosed as having or being treated for gout or related symptomatology during his active service.  The Veteran's STRs show treatment in November 1969 for injuries to the right hand and right ankle, but are negative for any complaints, diagnoses, or treatment for gout.  On separation examination in February 1972, the Veteran denied having any bone, joint, or other deformity; or, swollen or painful joints.  His joints were found to be within normal limits.

Following his active service discharge in 1972, the Veteran testified at his March 2011 Board hearing that he had been diagnosed as having gout in 2010.  The earliest treatment records in the claims file are dated from June 2005.  As stated above, the Board does not have notice of any additional relevant evidence dated prior to 2005 that is available but has not been obtained.  Although private treatment records document leg cramps and pain without a diagnosis in March 2006 and July 2007, the first pertinent treatment record showing a potential diagnosis and treatment for gout was in November 2008 by the Veteran's private physician.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 230 F.3d at 1330 (holding that service incurrence may be rebutted by absence of medical treatment of claimed disorder for many years after military discharge).

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence.  For all of these reasons, the Board finds that service connection for gout is not warranted on a direct basis.

Further, there is no evidence or allegation that the Veteran's gout (i.e., arthritis) manifested within the first year following the Veteran's discharge from the active military service in March 1972.  Consequently, the Board also finds that service connection for gout on a presumptive service connection basis (under 38 U.S.C.A. 
§ 1112) is not warranted.  See generally 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In reaching this decision, the Board acknowledges that Veteran is competent to testify as to the symptoms that he experiences.  See Barr, 21 Vet. App. at 303.  Because gout was not noted during his active service, however, the Board finds that service connection for gout is not warranted on the basis that it became manifest during his active service and persisted since service.  To the extent that the Veteran seeks to establish by his lay statements that his gout began during his active duty and has persisted since his active duty separation, the Board finds his lay statements to not be credible.  He has not identified or submitted any competent evidence, to include a medical nexus, which corroborates his lay statements concerning the presence of his gout during or immediately after his active military service.  

The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his lay statements and hearing testimony incredible; however, the absence of such evidence is for consideration in assessing the Veteran's credibility.  See Buchanan, 451 F.3d at 1336.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza, 7 Vet. App. at 498.  Here, the 1967 separation physical examination does not document gout and his joints were found to be normal.  The post-service medical evidence does not reflect complaints or treatment related to gout until over thirty years after his active duty discharge.  See Maxson, 230 F.3d at 1333; see also Mense, 1 Vet. App. at 356.  There also is no competent evidence which relates the Veteran's current gout to active service.  

While the Veteran is competent to provide lay evidence as to observation, he is not competent to establish by his own statements (absent his allegations of continuity of symptomatology, which the Board had found not credible) that gout is related to active service.  Questions regarding the etiology of a claimed disorder are medical in nature and require medical expertise.  These questions are not capable of resolution through lay observation alone.  See Jandreau, 492 F.3d at 1376; Barr, 21 Vet. App. at 308-9.  The Board has weighed the Veteran's statements as to continuity of symptomatology.  The Board finds his current recollections and statements made in connection with his claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at his active duty separation and the absence of complaints or treatment for over thirty years after his active duty separation.  For all of these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since his service separation.   And, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

Finally, regarding secondary service connection, the Board has found in this decision that a kidney disorder is not related to the Veteran's active service.  The existence of a service-connected disability is one of the requirements for secondary service connection.  Without an already service-connected disability for a kidney disorder, service connection for gout as secondary to a kidney disorder is not warranted.  See 38 C.F.R. § 3.310. 


ORDER

Entitlement to service connection for a kidney disorder, to include as due to exposure to herbicides or as secondary to the service-connected diabetes mellitus, is denied.

Entitlement to service connection for gout, to include as due to a kidney disorder, is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


